Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 9, 2018

                                     No. 04-18-00372-CR

                                  Aundrea Edward MATHIS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 555225
                         Honorable Walden Shelton, Judge Presiding


                                        ORDER
        We order court reporter Maria Fattahi to file the record of the hearing held April 23,
2018 in this case. The record is due August 24, 2018. We order appellant’s brief due thirty days
after the supplemental reporter’s record is filed.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court